 

FORM OF CONSULTING AGREEMENT

 

Dated as of May 13, 2019

 

This Consulting Agreement (“Agreement”) is made and entered into as of the date
first set forth above (the “Effective Date”), by and between ORBITAL TRACKING
CORP, a Nevada corporation (the “Company”) and ___________, a ___________
company (“Consultant”). Each of the Company and Consultant may be referred to
herein individually as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Company provides a variety of satellite communication and asset
tracking solutions, including ground station construction, specialized
engineering services and product design along with the manufacture of dual-mode
tracking devices (the “Business”);

 

WHEREAS, Consultant is in the business of, among other things, providing
services to Companies such as the Company; and

 

WHEREAS, the Company desires to engage Consultant, and Consultant desires to be
engaged by the Company, on a non-exclusive basis, to render the Services (as
hereinafter defined) in connection with the Business to and on behalf of the
Company and its subsidiaries and affiliated entities, upon the terms and subject
to the conditions and limitations set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

  1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.         2. Engagement. In exchange for the
compensation as set forth herein and subject to the other terms and conditions
hereinafter set forth, the Company hereby engages Consultant during the Term (as
defined below), on a non-exclusive basis, to render the Services set forth in
Section 3 as an independent contractor of the Company, and Consultant hereby
accepts such engagement.

 

  3. Services.

 

  (a) Subject to the terms and conditions and for the Term, Consultant shall
provide the Company with the consulting and other services as set forth on
Exhibit A attached hereto, together with such additional services as agreed to
by the Company and Consultant in writing following the Effective Date
(collectively, the “Services”):         (b) Consultant will use its commercially
reasonable efforts to provide the Services using the best of its professional
skills and in a manner consistent with generally accepted standards for the
performance of such work.

 

 1 

   

 

  4. Compensation and Expenses. As compensation for its performances called for
hereunder this Agreement, Consultant shall be entitled to the following:

 

  (a) the right to participate in the Company’s private offering closed as of
even date hereof of certain convertible 6% promissory notes in an aggregate
amount of up to a maximum of $44,000 (the “Offered Notes”) the form of which is
as attached hereto as Exhibit B (the “Offering Notes”);         (b) the issuance
upon its execution of this Agreement of a separate 6% convertible promissory
note in the fixed amount of $12,500, which the parties acknowledge was
negotiated at length amongst them, and which the Consultant further acknowledges
having full knowledge and understanding of, as well as the risks relating
thereunto by reason of its intention to participate in the private offering of
the Offered Notes referenced in Section 4(a) above, which note takes
substantially the same form as that of the Offering Notes (the “Privately
Negotiated Notes”; along with the Offering Notes, referred to herein
collectively as the “Notes”). The Notes will be convertible into shares of
common stock, par value $0.0001 per share, of the Company (the “Common Stock”)
at a conversion price of $0.10, subject to a beneficial ownership limitation of
4.99% of the Common Stock, which may be waived by the Investor upon 120 days’
prior written notice to the Company;         (c) payment of retainer of
$                , payable upon execution of this agreement; and         (d)
monthly payment in the amount of $                 for a period of six months
for each month of consultancy completed, payable on such frequency commencing
within 30 days after execution of this agreement, which shall constitute full
payment to Consultant hereunder.

 

Consultant agrees that it will pay its own costs and expenses in connection with
the provision of the Services. Furthermore, Consultant agrees that any equipment
provided by the Company to Consultant in connection with or furtherance of
Consultant’ provision of the Services under this Agreement, including, but not
limited to, computers, laptops, and personal management tools, shall,
immediately upon the termination of this Agreement, be returned to the Company.

 

  5. No Employee Status, No Securities Sales. The Parties also acknowledge and
agree that Consultant is an independent contractor and is not an employee or
agent of Company in its position as a consultant and advisor. As such, Company
shall not be liable for any employment tax, withholding tax, social security
tax, worker’s compensation or any other tax, insurance, expense or liability
with respect to any or all compensation, reimbursements and remuneration
Consultant may receive hereunder, all of which shall be the sole responsibility
of Consultant. Consultant is solely responsible for the reporting and payment
of, all pertinent federal, state, or local self-employment or income taxes,
licensing fees, or any other taxes or assessments levied by governmental
authorities, as well as for all other liabilities or payments related to those
services. The Parties also acknowledge and agree that Consultant is not a
licensed securities broker or salesperson, and that Consultant will not be
participating in, nor compensated for, any unlicensed securities sales
activities other than those permitted under any of the SEC exemptions.

 

 2 

   

 

  6. Term; Termination.

 

  (a) The term of this Agreement shall commence on the Effective Date and shall
continue for a period of six months thereafter (“Term”), unless sooner
terminated in accordance with the terms herein. The Term may be renewed upon the
mutual written agreement of the Parties via an amendment of this Agreement.    
    (b) Upon the termination or expiration of the Term, the Parties shall have
no further obligations hereunder other than those which arose prior to such
termination or are explicitly set forth herein as surviving any such termination
or expiration.

 

  7. Relationship of the Parties.

 

  (a) Consultant is retained by the Company only for the purposes of and to the
extent set forth in this Agreement, and Consultant’ relation to the Company
during the period of its engagement hereunder shall be that of an independent
contractor. Consultant shall not, nor, as applicable, shall any of its agents,
have employee status with the Company or be entitled to participate in any
plans, arrangements or distributions by the Company pertaining to or in
connection with any pension, stock, bonus, profit-sharing or similar benefits as
may be available to the Company’s employees. Consultant shall be responsible for
the reporting and payment of all income and self-employment taxes for all
compensation paid to Consultant hereunder.         (b) This Agreement does not
create a relationship of principal and agent, joint venture, partnership or
employment between the Company and Consultant. Consultant’ engagement hereunder
is not a franchise or business opportunity. Neither Party shall be liable for
any obligations incurred by the other except as expressly provided herein.      
  (c) Consultant shall not have authority to enter into contracts binding the
Company or to create any obligations or incur liabilities on behalf of the
Company. Consultant shall not act or represent himself, directly or by
implication, as an agent of the Company with any authority other than as set
forth expressly in this Agreement.         (d) Any person hired by Consultant
shall be the employee of Consultant and not of the Company, and all
compensation, payroll taxes, facilities and related expenses for any such
employee shall be the sole responsibility of Consultant.

 

 3 

   

 

  8. Representations and Warranties.

 

  (a) Representations and Warranties of the Company. Company represents and
warrants hereunder that this Agreement and the transactions contemplated
hereunder have been duly and validly authorized by all requisite corporate
action; that Company has the full right, power and capacity to execute, deliver
and perform its obligations hereunder; and that this Agreement, upon execution
and delivery of the same by Company, will represent the valid and binding
obligation of Company enforceable in accordance with its terms, subject to the
application of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity, regardless of whether enforceability is considered
in a proceeding at law or in equity (the “Enforceability Exceptions”). The
representations and warranties set forth herein shall survive the termination or
expiration of this Agreement.         (b) Representations and Warranties of
Consultant. Consultant represents and warrants hereunder that this Agreement and
the transactions contemplated hereunder have been duly and validly authorized by
all requisite action; that Consultant has the full right, power and capacity to
execute, deliver and perform its obligations hereunder; and that this Agreement,
upon execution and delivery of the same by Consultant, will represent the valid
and binding obligation of Consultant enforceable in accordance with its terms,
subject to the Enforceability Exceptions. The representations and warranties set
forth herein shall survive the termination or expiration of this Agreement.

 

  9. Indemnification. In the event either Party is subject to any action, claim
or proceeding resulting from the other’s gross negligence or intentional breach
of this Agreement, the Party at fault agrees to indemnify and hold harmless the
other from any such action, claim or proceeding. Indemnification shall include
all fees, costs and reasonable attorneys’ fees that the indemnified Party may
incur. In claiming indemnification hereunder, the indemnified Party shall
promptly provide the indemnifying Party written notice of any claim that the
indemnified Party reasonably believes falls within the scope of this Agreement.
The indemnified Party may, at its expense, assist in the defense if it so
chooses, provided that the indemnifying Party shall control such defense, and
all negotiations relative to the settlement of any such claim. Any settlement
intended to bind the indemnified Party shall not be final without the
indemnified Party’s written consent. Any liability of a Party and its officers,
directors, controlling persons, employees or agents shall not exceed the amount
of fees actually paid to Consultant by Company pursuant this Agreement.

 

  10. Non-Solicit.

 

  (a) As a material inducement to the Company to enter into this Agreement,
Consultant agrees that unless the Company and its successors and assigns shall
cease to engage in business, during the Term and for a period of five (5) years
thereafter, Consultant shall not directly or indirectly solicit or hire or
encourage the solicitation or hiring of any person who was an employee of the
Company at any time on or after the date of the expiration or termination of
this Agreement, unless more than six months shall have elapsed between the last
day of such person’s employment by the Company and the first date of such
solicitation or hiring.

 

 4 

   

 

  (b) Consultant agrees to indemnify and hold the Company, its members, and
manager, harmless from any damages, loss, cost or liability (including legal
fees and the cost of enforcing this indemnity) arising out of or resulting from
any breach of this Section 10 of this Agreement if Consultant is found in a
final determination by a court of competent jurisdiction to be responsible for
any breach of this Section 10. In addition, because an award of money damages
(whether pursuant to the foregoing sentence or otherwise) would be inadequate
for any breach of this Agreement by Consultant, and any such breach would cause
the Company irreparable harm, Consultant also agrees that, in the event of any
breach or threatened breach of this Agreement, the Company will also be
entitled, without the requirement of posting a bond or other security, to
equitable relief, including injunctive relief and specific performance, if
Consultant is found in a final determination by a court of competent
jurisdiction to be responsible for such action. Such remedies will not be the
exclusive remedies for any breach of this Agreement but will be in addition to
all other remedies available at law or equity to the Company. Consultant agrees
that the covenants set forth in this Section 10 do not unreasonably impair the
ability of Consultant to conduct any unrelated business or to find gainful work
in its field.         (c) Consultant has carefully read and considered the
provisions of this Section 10 and, having done so, agrees that the restrictions
set forth in such Section 10 are fair and reasonable and are reasonably required
for the protection of the legitimate business interests of the Company. In the
event that a court of competent jurisdiction shall determine that any of the
foregoing restrictions are unenforceable, the Parties hereto agree that it is
their desire that such court substitute an enforceable restriction in place of
any restriction deemed unenforceable, and that the substitute restriction be
deemed incorporated herein and enforceable against Consultant. It is the intent
of the Parties hereto that the court, in so determining any such enforceable
substitute restriction, recognize that it is their intent that the foregoing
restrictions be imposed and maintained to the greatest extent possible. The
foregoing shall not be interpreted to limit any Party’s rights to appeal.      
  (d) This Section 10 shall survive the termination of this Agreement for any
reason whatsoever and Consultant’s engagement in connection herewith.

 

  11. Trade Names and Trademarks. Consultant agrees that it will use only such
trade names, trademarks or other designations of the Company or any simulations
thereof as may be authorized in writing by the Company. All such use shall be in
accordance with the Company’s instructions and any such authorization may be
withdrawn or modified at any time. Consultant will, in the event this Agreement
is terminated, cease all use of any of the Company’s trade names, trademarks or
other designations or other simulations thereof. Consultant will not register or
attempt to register or assert any right of ownership in any of the Company’s
trade names, trademarks or other designations or any simulations thereof.
Consultant shall immediately notify the Company in writing upon learning of any
potential or actual infringement of any trademark, patent, copyright or other
proprietary right owned by or licensed to the Company, or of any actual or
potential infringement by the Company of the rights of any third party.

 



 5 

   

 

  12. Confidential Information.

 

  (a) For purposes of this Agreement, and except as provided below,
“Confidential Information” of the Company shall mean any confidential,
proprietary or trade secret information, data or know-how which relates to the
business, research, services, products, customers, suppliers, employees, or
financial information of the Company or any of its subsidiaries or parent
entities, including, but not limited to, product or service specifications,
designs, drawings, prototypes, computer programs, models, business plans,
marketing plans, financial data, financial statements, financial forecasts and
statistical information, in each case that is marked as confidential,
proprietary or secret, or with an alternate legend or marking indicating the
confidentiality thereof or which, from the nature thereof should reasonably be
expected to be confidential or proprietary, and any other Material Non-Public
Information (as defined below), in each case which is disclosed by the Company
or on its behalf, before or after the date hereof, to Consultant either in
writing, orally, by inspection or in any other form or medium. Any technical or
business information of a third person furnished or disclosed shall be deemed
“Confidential Information” of the Company unless otherwise specifically
indicated in writing to the contrary.         (b) For purposes of this
Agreement, and except as provided below, “Material Non-Public Information” shall
mean any information obtained by Consultant hereunder, whether otherwise
constituting Confidential Information or not, with respect to which there is a
substantial likelihood that a reasonable investor would consider such
information important or valuable in making any of his, her or its investment
decisions or recommendations to others with respect to the Company or any of its
equity securities or debt, or any derivatives thereof, or information that is
reasonably certain to have a substantial effect on the price of the Company’s
securities or debt, or any derivatives thereof, whether positive or negative.  
      (c) For a period of five (5) years from the date of its receipt,
Consultant agrees to use the Confidential Information only for the purpose of
performing the Services (the “Purpose”) and shall use reasonable care not to
disclose Confidential Information to any non-affiliated third party, such care
to be at least equal to the care exercised by Consultant as to its own
Confidential Information, which standard of care shall not be less than the
current industry standard in effect as of the date of such receipt. Consultant
agrees that it shall make disclosure of any such Confidential Information only
to employees (including temporary and leased employees subject to a
confidentiality obligation), officers, directors, attorneys and wholly owned
subsidiaries (collectively, “Representatives”), to whom disclosure is reasonably
necessary for the Purpose. Consultant shall appropriately notify such
Representatives that the disclosure is made in confidence and shall be kept in
confidence in accordance with this Agreement. Consultant shall be responsible
for the failure of its Representatives to comply with the terms of this
Agreement.

 

 6 

   

 

  (d) In addition, Consultant agrees that, for as long as any information,
including Confidential Information, continues to meet the definition of
Confidential Information as set forth herein, Consultant shall not (1) buy or
sell any securities or derivative securities of or related to the Company or any
of its subsidiaries or parent entities, or any interest therein or (2) undertake
any actions or activities that would reasonably be expected to result in a
violation of the Securities Act of 1933, as amended, or the rules and
regulations thereunder, or of the Securities Exchange Act of 1934, as amended,
including, without limitation, Section 10(b) thereunder, or the rules and
regulations thereunder, including, without limitation, Rule 10b-5 promulgated
thereunder.         (e) Without the prior consent of the Company, Consultant
shall not remove any proprietary, copyright, trade secret or other protective
legend from the Confidential Information.         (f) Consultant acknowledges
that the Confidential Information disclosed hereunder may constitute “Technical
Data” and may be subject to the export laws and regulations of the United
States. Consultant agrees it will not knowingly export, directly or indirectly,
any Confidential Information or any direct product incorporating any
Confidential Information, whether or not otherwise permitted under this
Agreement, to any countries, agencies, groups or companies prohibited by the
United States Government unless proper authorization is obtained.         (g)
Nothing herein shall be construed as granting to Consultant or its affiliates
any right or license to use or practice any of the information defined herein as
Confidential Information and which is subject to this Agreement as well as any
trade secrets, know-how, copyrights, inventions, patents or other intellectual
property rights now or hereafter owned or controlled by the of the Company.
Except as allowed by applicable law, Consultant shall not use any tradename,
service mark or trademark of the of the Company or refer to the of the Company
in any promotional or sales activity or materials without first obtaining the
prior written consent of the Company.         (h) The obligations imposed in
this Agreement shall not apply to any information that:

 

  (i) was already in the possession of Consultant at the time of disclosure
without restrictions on its use or is independently developed by Consultant
after the effective date of this Agreement, provided that the person or persons
developing same have not used any information received from the Company in such
development, or is rightfully obtained from a source other than from the
Company;         (ii) is in the public domain at the time of disclosure or
subsequently becomes available to the general public through no fault of
Consultant;

 

 7 

   

 

  (iii) is obtained by Consultant from a third person who is under no obligation
of confidence to the Company; or         (iv) is disclosed without restriction
by the Company.

 

  (i) Consultant may disclose such Confidential Information as required to be
disclosed pursuant to the order of a court or administrative body of competent
jurisdiction or a government agency, provided that Consultant shall notify the
Company prior to such disclosure and shall cooperate with the Company in the
event the Company elects to legally contest, request confidential treatment, or
otherwise avoid such disclosure and shall thereafter only disclose such portion
of the Confidential Information as legally required to disclose.         (j)
Upon termination of this Agreement for any reason or upon request by the Company
made at any time, all Confidential Information, together with any copies of same
as may be authorized herein, shall be returned to the Company, or destroyed and
certified as such by an officer of Consultant. Consultant may retain one copy of
all written Confidential Information for its files for reference in the event of
a dispute hereunder.         (k) As between the Company and Consultant, the
Confidential Information and any Derivative thereof (as defined below), whether
created by the Company or Consultant, will remain the property of the Company.
For purposes of this Agreement, “Derivative” shall mean: (i) for copyrightable
or copyrighted material, any translation, abridgement, revision or other form in
which an existing work may be recast, transformed or adapted, and which
constitutes a derivative work under the Copyright laws of the United States;
(ii) for patentable or patented material, any improvement thereon; and (iii) for
material which is protected by trade secret, any new material derived from such
existing trade secret material, including new material which may be protected by
copyright, patent and/or trade secret.

 

  13. Representations and Warranties.

 

  (a) Consultant is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated pursuant to the Securities Act.         (b)
Consultant hereby represent that the Restricted Stock awarded pursuant to this
Agreement is being acquired for Consultant’s own account and not for sale or
with a view to distribution thereof. Consultant acknowledges and agrees that any
sale or distribution of shares of Restricted Stock which have vested may be made
only pursuant to either (a) a registration statement on an appropriate form
under the Securities Act of 1933, as amended (the “Securities Act”), which
registration statement has become effective and is current with regard to the
shares being sold, or (b) a specific exemption from the registration
requirements of the Securities Act that is confirmed in a favorable written
opinion of counsel, in form and substance satisfactory to counsel for the
Company, prior to any such sale or distribution. Consultant hereby consent to
such action as the Board or the Company deems necessary or appropriate from time
to time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this Agreement, including but not limited to placing restrictive legends on
certificates evidencing shares of Restricted Stock (whether or not the
Restrictions applicable thereto have lapsed) and delivering stop transfer
instructions to the Company’s stock transfer agent.

 

 8 

   

 

  (c) Consultant understands that the Restricted Stock is being offered and sold
to Consultant in reliance upon specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and Consultant’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Consultant set forth herein in order to determine the
availability of such exemptions and the eligibility of the Consultant to acquire
the Restricted Stock.         (d) Consultant has been furnished with all
documents and materials relating to the business, finances and operations of the
Company and information that Consultant requested and deemed material to making
an informed investment decision regarding its acquisition of the Restricted
Stock. Consultant has been afforded the opportunity to review such documents and
materials and the information contained therein. Consultant has been afforded
the opportunity to ask questions of the Company and its management. Consultant
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company’s business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description and the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors beyond the Company’s control.
Additionally, Consultant understands and represents that Consultant is acquiring
the Restricted Stock notwithstanding the fact that the Company may disclose in
the future certain material information that the Consultant has not received.
Consultant has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its investment
in the Restricted Stock. Consultant has full power and authority to make the
representations referred to herein, to acquire the Restricted Stock and to
execute and deliver this Agreement. Consultant, either personally, or together
with Consultant’s advisors has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Restricted Stock, is able to bear the risks of an investment
in the Restricted Stock and understands the risks of, and other considerations
relating to, a purchase of the Restricted Stock. The Consultant and its advisors
have had a reasonable opportunity to ask questions of and receive answers from
the Company concerning the Restricted Stock. Consultant’s financial condition is
such that Consultant is able to bear the risk of holding the Restricted Stock
that Consultant may acquire pursuant to this Agreement for an indefinite period
of time, and the risk of loss of Consultant’s entire investment in the Company.
Consultant has investigated the acquisition of the Restricted Stock to the
extent Consultant deemed necessary or desirable and the Company has provided
Consultant with any reasonable assistance Consultant has requested in connection
therewith. No representations or warranties have been made to Consultant by the
Company, or any representative of the Company, or any securities broker/dealer,
other than as set forth in this Agreement.

 

 9 

   

 

  (e) Consultant also acknowledges and agrees that an investment in the
Restricted Stock is highly speculative and involves a high degree of risk of
loss of the entire investment in the Company and there is no assurance that a
public market for the Restricted Stock will ever develop and that, as a result,
Consultant may not be able to liquidate Consultant’s investment in the
Restricted Stock should a need arise to do so. Consultant is not dependent for
liquidity on any of the amounts Consultant is investing in the Restricted Stock.
Consultant has full power and authority to make the representations referred to
herein, to acquire the Restricted Stock and to execute and deliver this
Agreement. Consultant understands that the representations and warranties herein
are to be relied upon by the Company as a basis for the exemptions from
registration and qualification of the issuance and sale of the Restricted Stock
under the federal and state securities laws and for other purposes.         (f)
Consultant understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the Restricted Stock.         (g) Consultant
understands that until such time as the Restricted Stock has been registered
under the Securities Act or may be sold pursuant to Rule 144, Rule 144A under
the Securities Act or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Restricted Stock may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for such Restricted Stock):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

 10 

   



 

  (h) This Agreement has been duly and validly authorized by Consultant. This
Agreement has been duly executed and delivered on behalf of Consultant, and this
Agreement constitutes a valid and binding agreement of Consultant enforceable in
accordance with its terms.         (i) [Consultant is an LLC whose individual
member is a resident of the State of Florida.]

 

  14. Miscellaneous.

 

  (a) Notices. All notices under this Agreement shall be in writing. Notices may
be served by certified or registered mail, postage paid with return receipt
requested; by private courier, prepaid; by other reliable form of electronic
communication; or personally. Mailed notices shall be deemed delivered five (5)
days after mailing, properly addressed. Couriered notices shall be deemed
delivered on the date that the courier warrants that delivery will occur.
Electronic communication notices shall be deemed delivered when receipt is
either confirmed by confirming transmission equipment or acknowledged by the
addressee or its office. Personal delivery shall be effective when accomplished.
Any Party may change its address by giving notice, in writing, stating its new
address, to the other Party. Subject to the forgoing, notices shall be sent as
follows:

 

If to the Company:

 

Orbital Tracking Corp.

Attn: David Phipps

18851 N.E. 29th Ave., Ste. 700

Aventura, FL 33180

Email: dphipps@gtc.co.uk

 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: JCacomanolis@anthonypllc.com

 

 11 

   

 

If to Consultant, to the address set forth below Consultant’s signature on the
signature page hereof.

 

  (b) Accuracy of Statements. No representation or warranty contained in this
Agreement, and no statement delivered or information supplied to any Party
pursuant hereto, contains an untrue statement of material fact or omits to state
a material fact necessary in order to make the statements or information
contained herein or therein not misleading. The representations and warranties
made in this Agreement will be continued and will remain true and complete in
all material respects and will survive the execution of the transactions
contemplated hereby.         (c) Entire Agreement. This Agreement sets forth all
the promises, covenants, agreements, conditions and understandings between the
Parties, and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions, expressed or implied, oral or
written, except as herein or therein contained.         (d) Binding Effect;
Assignment. This Agreement shall be binding upon the Parties, their heirs,
administrators, successors and assigns. The Company reserves the right in its
sole discretion to assign this Agreement to another entity. Notwithstanding the
immediately foregoing sentence to the contrary, except as otherwise provided in
this Agreement, neither Party may otherwise assign or transfer its interests
herein, or delegate its duties hereunder, without the written consent of the
other Party. Any assignment or delegation of duties in violation of this
provision shall be null and void.         (e) Amendment. The Parties hereby
irrevocably agree that no attempted amendment, modification, termination,
discharge or change (collectively, “Amendment”) of this Agreement shall be valid
and effective, unless the Parties shall unanimously agree in writing to such
Amendment.         (f) No Waiver. No waiver of any provision of this Agreement
shall be effective unless it is in writing and signed by the Party against whom
it is asserted, and any such written waiver shall only be applicable to the
specific instance to which it relates and shall not be deemed to be a continuing
or future waiver.         (g) Gender and Use of Singular and Plural. All
pronouns shall be deemed to refer to the masculine, feminine, neuter, singular
or plural, as the identity of the Party or Parties, or their personal
representatives, successors and assigns may require.         (h) Headings. The
article and section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of the Agreement.

 

 12 

   

 

  (i) Governing Law. This Agreement, and any dispute arising out of, relating
to, or in connection with this Agreement, shall be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida or
of any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.         (j) Severability;
Expenses; Further Assurances. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible. Except as otherwise
specifically provided in this Agreement, each Party shall be responsible for the
expenses it may incur in connection with the negotiation, preparation,
execution, delivery, performance and enforcement of this Agreement. The Parties
shall from time to time do and perform any additional acts and execute and
deliver any additional documents and instruments that may be required by Law or
reasonably requested by any Party to establish, maintain or protect its rights
and remedies under, or to effect the intents and purposes of, this Agreement.

 

  (k) Enforcement of the Agreement; Jurisdiction; No Jury Trial.

 

  (i) Subject to Section 14(l), each of the Parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising under this Agreement, or for recognition and enforcement of
any judgment or arbitral award or resolution in respect of this Agreement, shall
be brought and determined exclusively in the courts of the State of Florida
located in Broward County, Florida or in the event (but only in the event) that
such courts do not have subject matter jurisdiction over such action or
proceeding, in the United States District Court sitting in Broward County,
Florida (the “Selected Courts”). Each of the Parties hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
Selected Courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the Selected Courts. Each of the Parties hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the Selected
Courts for any reason other than the failure to serve in accordance with this
Section 14(k); (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise);
and (c) to the fullest extent permitted by law, any claim that (i) the suit,
action or proceeding in such court is brought in an inconvenient forum; (ii) the
venue of such suit, action or proceeding is improper; or (iii) this Agreement,
or the subject matter of this Agreement, may not be enforced in or by the
Selected Courts.

 

 13 

   

 

  (ii) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT SUCH PARTY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER, RELATING TO OR IN CONNECTION WITH THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.         (iii) The
Consultant hereby expressly acknowledges that the agreements and restrictions
contained herein are reasonable and necessary to protect the Company’s
legitimate interests, that the Company would not have entered into this
Agreement in the absence of such agreements and restrictions, and that any
violation of such restrictions will result in irreparable harm to the Company.
The Consultant agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages,
and specific performance of, as well as an equitable accounting of all earnings,
profits and other benefits arising from any violation of, the agreements and
restrictions contained herein, which rights shall be cumulative and in addition
to any other rights or remedies to which the Company may be entitled. The
Consultant irrevocably and unconditionally (i) agrees that any legal proceeding
arising out of this Section 14(k)(iii) may be brought in the Selected Courts,
(ii) consents to the non-exclusive jurisdiction of the Selected Courts in any
such proceeding, and (iii) waives any objection to the laying of venue of any
such proceeding in any Selected Court.

 

  (l) Arbitration. Other than as set forth in Section 14(k)(iii), any
controversy, claim or dispute arising out of or relating to this Agreement shall
be resolved by arbitration in West Palm Beach, Florida pursuant to
then-prevailing rules of the American Arbitration Association. The arbitration
shall be conducted by three arbitrators, with one arbitrator selected by each
Party and the third arbitrator selected by the two arbitrators so selected by
the Parties. The arbitrators shall be bound to follow the applicable Agreement
provisions in adjudicating the dispute. It is agreed by both Parties that the
arbitrators’ decision is final, and that no Party may take any action, judicial
or administrative, to overturn such decision. The judgment rendered by the
arbitrators may be entered in the Selected Courts. Each Party will pay its own
expenses of arbitration and the expenses of the arbitrators will be equally
shared provided that, if in the opinion of the arbitrators any claim, defense,
or argument raised in the arbitration was unreasonable, the arbitrators may
assess all or part of the expenses of the other Party (including reasonable
attorneys’ fees) and of the arbitrators as the arbitrators deem appropriate. The
arbitrators may not award either Party punitive or consequential damages.      
  (m) Attorneys’ Fees. If any Party hereto is required to engage in litigation
against any other Party, either as plaintiff or as defendant, in order to
enforce or defend any rights under this Agreement, and such litigation results
in a final judgment in favor of such Party (“Prevailing Party”), then the party
or parties against whom said final judgment is obtained shall reimburse the
Prevailing Party for all direct, indirect or incidental expenses incurred,
including, but not limited to, all attorneys’ fees, court costs and other
expenses incurred throughout all negotiations, trials or appeals undertaken in
order to enforce the Prevailing Party’s rights hereunder.         (n) Parties in
Interest. This Agreement shall be binding upon and inure solely to the benefit
of each Party, and nothing in this Agreement, express or implied, is intended to
confer upon any other person or entity any rights or remedies of any nature
whatsoever under or by reason of this Agreement.         (o) Execution in
Counterparts, Electronic Transmission. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original. The signature
of any Party which is transmitted by any reliable electronic means such as, but
not limited to, a photocopy, electronically scanned or facsimile machine, for
purposes hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature or an original document.

 

[Signatures appear on following page]

 

 14 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

  Orbital Tracking Corp., a Nevada corporation         By:   Name: David Phipps
  Title: Chief Executive Officer         By:          Name:  

 

  Address for Notices:   _______________________________  
_______________________________   Email: __________________________

 

 15 

 

 

Exhibit A

Services

 

The “Services” are comprised of the following:

 

  ● Provide advisory services in connection with the Company’s raising capital
in its firt round of financing and to otherwise provide general consultancy in
connection with the growth and development of the Company’s business model at
the further instruction and discretion of the Company.

 

 16 

 

 

Exhibit B

Form of Notes

 

 17 

 

 